CONSULTING AND SERVICE AGREEMENT

 

THIS AGREEMENT dated for reference the 14th day of March, 2014

 

BETWEEN:

CRISTIAN NEAGOE

1214, rue Joséphine, app. 3,

Longueuil, Québec, J4K 1N5

(the “Service Provider”)



 

AND:

 



WELL POWER INC.,

No. 16D, Jalan 6/5 Taman Komersial

Pandan Indah, Malaysia

(the “Company”)

 

WHEREAS:

 

A.The Company is a Nevada corporation in the business of Licensing an
economical, mobile and scalable Micro-Refinery Unit (the “MRU”) to process raw
natural gas into Green FuelTM (diluents, drop-in diesel and pipeline quality
synthetic crude) and clean power.  The technology solution simultaneously
reduces CO2 emissions and creates revenue streams with minimal capital
expenditure. oil and gas exploration (the “Business”);

B.The Company desires to market and deploy MRU units in the State of Texas with
the first right of refusal in the US;

C.The Company desires to retain the services of the Service Provider in the
capacity pursuant to the terms hereof; and

D.The Service Provider understands the oil and gas services business, and

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each party, the parties
agree as follows:

 

 1. ENGAGEMENT AND DURATION: The Company hereby engages the Service Provider to
    provide the services referred to in Section 3 hereof for the consideration
    hereinafter set forth and the Service Provider hereby accepts such
    engagement by the Company, all upon and subject to the terms and conditions
    of this Agreement.



 

 



 

 2. TERM: The Service Provider’s engagement shall be for a period of a twelve
    month term, commencing on the date of this Agreement, and may only be
    terminated with one month’s written notice by either party. This agreement
    does not provide for severance or termination benefits of any kind.



 3. DUTIES: The Service Provider will utilize its expertise to:

(a)Manage, plan and oversee certain aspects of the Company’s Business; and

(b)To serve as the Company’s CEO, President, Director, and Petroleum Engineering
Advisor.

 

 4. COMPENSATION:

4.1 Compensation: In consideration for the services of the Service Provider to
be provided to the Company under this agreement, the Company will:

 

(a)Pay an initial signing bonus of $10,000;

 

(b)Pay the Service Provider a monthly rate of CDN$3,000 per month plus
applicable Goods and Services Taxes. In addition, the Company shall reimburse
the Service Provider for expenses incurred on behalf of the Company; and

 

(c)The Service Provider will also have a 2 year option to purchase 2,000,000
shares of the Company’s common stock at an exercise price of $0.70 per share.
The two year option term will begin from the date of the Service Provider’s
appointment.

 

4.2Payment Terms

(a)The monthly payment and expenses are to be invoiced to the Company by the
Service Provider. The Company will promptly pay the Service Provider for all
reasonable invoices submitted to the Company.

 

5. CONFIDENTIALITY AND NON-DISCLOSURE: The Service Provider agrees on behalf of
himself that any information provided to him by the Company of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement or as directed by legal or regulatory authority.

 

6. WAIVER: No consent or waiver, express or implied, by any party to this
Agreement of any breach or default by the other party in the performance of its
obligations under this Agreement or of any of the terms, covenants or conditions
of this Agreement shall be deemed or construed to be a consent or waiver of any
subsequent or continuing breach or default in such party’s performance or in the
terms, covenants and conditions of this Agreement. The failure of any party to
this Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.

2

 



 

7. NOTICES: Any notice relating to this Agreement or required or permitted to be
given in accordance with this Agreement shall be in writing and shall be
personally delivered or delivered by courier to the address of the parties set
out on the first page of this Agreement. Any notice shall be deemed to have been
received when delivered. Each party to this Agreement may change its address by
giving written notice of such change in this manner provided for above.

 

8. APPLICABLE LAW: This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada, and the federal laws of the USA
applicable therein, which shall be deemed to be the proper law hereof. The
parties hereto hereby submit to the jurisdiction of the courts of Nevada.

 

9. SEVERABILITY: If any provision of this Agreement for any reason by declared
invalid, such declaration shall not effect the validity of any remaining portion
of the Agreement, which remaining portion remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated and
is hereby declared the intention of the parties that they would have executed
the remaining portions of this Agreement without including therein any such
part, parts or portion which may, for any reason, be hereafter declared invalid.

 

10. ENTIRE AGREEMENT: This Agreement, hereto constitutes the entire agreement
between the parties hereto and there are no representations or warranties,
express or implied, statutory or otherwise other than set forth in this
Agreement and there are no agreements collateral hereto other than as are
expressly set forth or referred to herein. This Agreement cannot be amended or
supplemented except by a written agreement executed by both parties hereto. This
agreement supersedes any and all previous agreements between the Service
Provider and the Company.

 

11. INTERPRETATION: Any reference to gender includes all genders, and the
singular includes the plural and the body corporate. No provision of this
Agreement shall be construed against any party by virtue of that party having
drafted and prepared this Agreement; it being acknowledged and agreed that both
parties participated in the negotiation, drafting and preparation of this
Agreement. All headings are inserted for reference only.

 

12. COUNTERPARTS: This Agreement may be executed in counterparts together shall
constitute one and the same instrument.

 

3

 

 

 

IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date

set out on the first page of this Agreement.

 

 

 

Per: Well Power Inc.

 

Authorized Signatory

 

 

/s/ Dan Patience

Per: Dan Patience

 

 

Per: CRISTIAN NEAGOE

 

Authorized Signatory

 

 

/s/ Cristian Neagoe

Per: CRISTIAN NEAGOE

 



4

 

